IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,098




EX PARTE ARMANDO CORTEZ ARCE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER CR-1256-07-D IN THE 206TH DISTRICT COURT
FROM HIDALGO COUNTY




           Per curiam.

O R D E R


            This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant was convicted
of the felony offense of failure to register as a sex offender, and punishment was assessed
at two years’ confinement.  No direct appeal was taken.
           The Court received this writ application on September 26, 2008.  On December 10,
2008, this Court denied the application with a written order.  It has come to this Court’s
attention that a record relied upon by this Court in that order was incorrect.
 
           After reconsideration on its own motion, the Court withdraws the previous order
entered in this application and substitutes this order. 
           Applicant contends that his conviction for failing to register as a sex offender is
invalid because he was not required to register as a sex offender at the time of this alleged
offense.  We order that this application be filed and set for submission to determine whether:
(1)   Applicant was incarcerated for a reportable offense on September 1, 1997; and (2)
Applicant was required to register as a sex offender on or about the alleged date of this
offense.  The parties shall brief these issues.  The Texas Department of Criminal Justice is
also invited to brief these issues.  
           It appears that Applicant is represented by counsel.  If that is not correct, the trial court
shall determine whether Applicant is indigent.  If Applicant is indigent and desires to be
represented by counsel, the trial court shall appoint an attorney to represent Applicant.  Tex.
Code Crim. Proc. art 26.04.  The trial court shall send to this Court, within 60 days of the
date of this order, a supplemental transcript containing: a confirmation that Applicant is
represented by counsel; the order appointing counsel; or a statement that Applicant is not
indigent.  
           If Applicant is represented by counsel, Applicant’s brief shall be filed with this Court
within 30 days of the date of this order. The State’s response shall be filed within 30 days
after the filing of Applicant’s brief.  All briefs shall be filed with this Court on or before
April 6, 2009.
 
DO NOT PUBLISH
DELIVERED: February 4, 2009